Case: 16-10348   Date Filed: 06/20/2017   Page: 1 of 13


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10348
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:14-cr-20503-KMW-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

versus

CLAUDE THELEMAQUE,
a.k.a. Teleco,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 20, 2017)

Before TJOFLAT, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 16-10348       Date Filed: 06/20/2017      Page: 2 of 13


       Defendant Claude Thelemaque (“Defendant”) appeals his conviction under

21 U.S.C. §§ 959(a)(2) and 963 for conspiring to distribute a controlled substance

knowing that it will be unlawfully imported into the United States. Concluding

that sufficient evidence supports the jury’s finding that Defendant knew the

cocaine he helped to import to Haiti was to be imported into the United States, we

affirm Defendant’s conviction.

I. BACKGROUND

       A. Factual Background 1

       Between 2005 and 2012, Defendant was a major participant in a drug

importation ring that imported cocaine from Columbia, transported the drugs

through Haiti, then sent the drugs to the United States to be sold. A corrupt

commissioner and senior officer with the Haitian National Police, Defendant was

able to protect the drug ring from detection by law enforcement.

       A Colombian named Carlos Acevedo-Rincon helped to transport, via

airplane, cocaine from Colombia and Venezuela to Haiti. It was Acevedo-

Rincon’s understanding that these drugs were subsequently transported to the

United States from Haiti. Acevedo-Rincon often worked with Haitian national

Rodolfe Jaar, who coordinated logistics on the ground in Haiti, including securing


1
  The jury having convicted Defendant, we draw all reasonable inferences and credibility
choices in the Government’s favor. See United States v. Calhoon, 97 F.3d 518, 523 (11th Cir.
1996).
                                               2
             Case: 16-10348     Date Filed: 06/20/2017   Page: 3 of 13


aid from the Haitian police. When the delivery required the plane to land (as

opposed to conducting an air drop), the police secured the airstrip and provided

security and assistance in unloading the cocaine from the plane.

      Known among some members of the conspiracy as “Teleco,” Defendant was

one of the police officers who worked with Acevedo-Rincon and Jaar. As the

commander of the City of Leogane, Defendant had the entire town under his

control, with about 60 officers under his supervision. Between 2005 and 2012, the

conspirators brought twenty to thirty plane-loads of cocaine into Haiti, with each

load bringing between 420 and 450 kilograms of cocaine.

      In 2011, Acevedo-Rincon, Jaar, Defendant, and others met in the Dominican

Republic to plan an air drop of about 450 kilograms of cocaine in Haiti. Acevedo-

Rincon arranged for two other Colombians, Jairo Jaimes-Penuela and Francisco

Anchico-Candelo, to be his representatives in Haiti and accept the shipment on his

behalf. After this meeting, Defendant drove Jaimes-Penuela and Anchico-Candelo

to a house in Haiti, where they awaited the delivery, along with Acevedo-Rincon’s

brother. Defendant owned the house, and the three guests made rental payments

between $2000 and $2500 per month to Defendant, who visited the house several

times. Defendant also provided the occupants with cash and cards in U.S. currency

during their stay. The planned air drop, however, was delayed and ultimately

cancelled.


                                         3
              Case: 16-10348    Date Filed: 06/20/2017    Page: 4 of 13


      Acevedo-Rincon, Jaar, and Defendant planned another operation for

February 2012. This operation involved unloading a delivery of 420 kilograms of

cocaine from the aircraft after it had landed on a remote airstrip. While this

delivery was being planned, Jaar began working with authorities. He notified them

that on the night of February 20, 2012, a plane carrying cocaine from Venezuela

would be landing in south Haiti. Jaar specifically identified “Teleco” as the officer

who was coordinating security for this delivery of drugs.

      Though he had assisted in planning the shipment, Defendant absented

himself from the country on the day of the shipment by visiting family in Florida,

but he returned to Haiti the next day, on February 21st. Jaimes-Penuela and

Anchico-Candelo met the plane at the landing strip, and the cocaine was unloaded

and placed in a vehicle. The cocaine was then taken to the residence that Jaimes-

Penuela and Anchico-Candelo had previously rented from Defendant. Defendant

later visited the house to discuss the delivery. Jaar kept 50 kilograms and Anchico-

Candelo sold 100 kilograms before the cocaine was seized.

      On February 23, 2012, authorities searched the residence and a truck on the

premises, where they discovered the remaining 270 kilograms of cocaine as well as

a drug ledger with the name “Teleco” on it. Among the packages of cocaine seized

was a package that was marked with a Yahoo! logo and a smiling face. Defendant

was eventually arrested on November 13, 2014, at the United States embassy.


                                          4
               Case: 16-10348       Date Filed: 06/20/2017      Page: 5 of 13


       B. Procedural History

       At the time of this incident, 21 U.S.C. § 959(a)(2) (2012) made it unlawful

for any person to manufacture or distribute a controlled substance “knowing that

such substance . . . will be unlawfully imported into the United States.”2 Section

963 prohibits individuals from conspiring to violate § 959(a). 21 U.S.C. § 963.

Defendant was indicted under § 963 for conspiring to violate § 959(a)(2).

       Prior to trial, the Government filed a motion in limine to admit testimony

about drug packages seized in the United States that bore the same Yahoo!/smiling

face logo as the drugs seized in Haiti, as well as expert testimony regarding

methods of producing and packing cocaine, shipping routes for the transport of

illegal drugs, and the significance of markings on cocaine packaging. Defendant

challenged this evidence as irrelevant and unfairly prejudicial. The court granted

the Government’s motion to admit the evidence.

       At trial, a DEA chemist, one of the Government’s expert witnesses, testified

that at least five packages of cocaine seized in a September 2012 raid in Chicago

exhibited the same Yahoo!/smiling face logo as the packages seized in Haiti.

Another expert witness, DEA Agent Noble Harrison, testified about several

matters, including how narcotics are smuggled into the United States and the

2
  Section 959(a) was amended in 2016 to prohibit manufacturing or distributing illegal drugs
“intending, knowing, or having reasonable cause to believe” that the drugs will be unlawfully
imported into the United States. Transnational Drug Trafficking Act of 2015, Pub. L. No. 114-
154, § 2, 130 Stat. 387 (2016) (emphasis added).
                                              5
               Case: 16-10348    Date Filed: 06/20/2017    Page: 6 of 13


significance of markings on packages of cocaine. According to Agent Harrison,

Haiti is a “transshipment” country and serves as a stopover point as drug traffickers

take drugs from the “source” country, where the drugs are made, to the

“consumption country,” where the drugs are consumed. Agent Harrison noted that

drugs passing through Haiti are most likely bound for the United States, a

consumption country, especially if the loads are larger. It is rare, though not

unheard of, for drugs destined to Europe from South America to pass through

Haiti. Agent Harrison further testified that the markings found on cocaine

packaging, like the Yahoo!/smiling face logo, act either as a “stamp of quality

control,” signifying the drug’s origin, or show that the drugs are attributable to a

particular group or individual who did not produce the drug but purchased it and

further distributed it.

       At the close of the Government’s case, Defendant moved for a judgment of

acquittal, arguing that a reasonable person could not find him guilty of conspiring

to possess with intent to distribute knowing that the drugs would be imported to the

United States. Defense counsel focused on the possibility that the drugs were not

actually bound for the United States. The court denied the motion, noting that

several witnesses had testified that they conspired with Defendant to bring cocaine

from Haiti to the United States. The jury ultimately found Defendant guilty, and

the court sentenced him to 192 months’ imprisonment and 5 years of supervised


                                           6
               Case: 16-10348       Date Filed: 06/20/2017       Page: 7 of 13


release. Defendant appeals the denial of his judgment of acquittal and his

conviction, arguing primarily that the evidence was insufficient to prove that he

knew the cocaine being exported from Haiti was destined for the United States and

also arguing that the court erred by permitting Agent Harrison’s testimony.

II. DISCUSSION

       A. Sufficiency of Evidence Concerning Defendant’s Knowledge

       Defendant argues that the district court erred in denying his motion for

acquittal because there was no evidence that Defendant had actual knowledge that

the drugs were to be shipped to the United States. A court’s denial of a motion for

acquittal based on sufficiency of evidence grounds is reviewed de novo,

“consider[ing] the evidence in the light most favorable to the Government [and]

drawing all reasonable inferences and credibility choices in the Government's

favor.” United States v. Browne, 505 F.3d 1229, 1253 (11th Cir. 2007). 3

Accordingly, sufficient evidence “requires only that a guilty verdict be reasonable,

not inevitable, based on the evidence presented at trial,” and if it is, we must

affirm. Id. In short, we look to whether “substantial evidence” supports the

verdict. United States v. Starrett, 55 F.3d 1525, 1541 (11th Cir. 1995).


3
  The Government argues that Defendant did not raise precisely enough before the district court
the argument that the Government did not introduce sufficient evidence on the element of
knowledge, and so this argument should be reviewed under a plain error standard. We need not
resolve this question because even under a de novo standard, we conclude that sufficient
evidence supports Defendant’s conviction.


                                               7
               Case: 16-10348       Date Filed: 06/20/2017       Page: 8 of 13


       Admittedly, no witness testified to hearing Defendant say the words, “I

know the drugs are heading to the United States,” but the knowledge requirement

under § 959(a)(2) can be shown through circumstantial evidence. United States v.

Martinez, 476 F.3d 961, 968 (D.C. Cir. 2007).4 The Government points to several

pieces of circumstantial evidence that, when viewed cumulatively, provide

substantial evidence from which a reasonable jury could conclude that Defendant

knew the cocaine he was conspiring to distribute was bound for the United States.

See Martinez, 476 F.3d at 968–70; Bollinger, 796 F.2d at 1405.

       Defendant had worked closely with three co-conspirators who testified to

their own awareness that the cocaine was going to the United States. Specifically,

Acevedo-Rincon and Anchico-Candelo acknowledged their understanding that the

cocaine brought into Haiti, and safeguarded by Defendant, was enroute to the

United States. Jaimes-Penuela testified that he believed the cocaine shipments

were bound for the United States, and he had never heard of the shipments going to

Europe. That the people Defendant was working closely with knew the destination

of the cocaine is a fact that suggests that Defendant, himself, would likewise be in


4
  In the closely analogous situation of prosecutions under 21 U.S.C. § 952, which prohibits
knowingly importing controlled substances into the United States, this Court has held that the
knowledge requirement can be met through circumstantial evidence. United States v. Leavitt,
878 F.2d 1329, 1336–37 (11th Cir. 1989); United States v. Bollinger, 796 F.2d 1394, 1405 (11th
Cir. 1986); United States v. Bascaro, 742 F.2d 1335, 1360 (11th Cir. 1984) abrogated on other
grounds by United States v. Lewis, 492 F.3d 1219 (11th Cir. 2007). Indeed, the D.C. Circuit in
Martinez cited Bollinger and Bascaro in support of its holding that circumstantial evidence can
lead to a conviction under § 959(a)(2). Martinez, 476 F.3d at 969–70.
                                               8
              Case: 16-10348     Date Filed: 06/20/2017    Page: 9 of 13


the know on this very important aspect of the conspiracy. Bollinger, 796 F.2d at

1405 (“All the people with whom [the defendant] had extensive dealings . . . knew

that the cocaine was to be imported into the United States.”).

      That Defendant played a leading role in the smuggling operation further

bolsters an inference that he would be expected to know the destination of the

drugs from which he was profiting. Defendant was Jaar’s “right-hand man,” and,

in addition to organizing security at the airstrip to allow the plane to land

clandestinely and to be unloaded, he was present at meetings where the shipments

were arranged. Further, it was his house that was used by co-conspirators as both a

meeting place and as a stash house for the cocaine until it could be sent on its way.

      Expert testimony about the role of Haiti in drug importation enterprises

corroborated the testimony of the co-conspirators. Specifically, this expert

testimony established that the domestic market for cocaine consumption in Haiti is

small and that cocaine can fetch up to four times as much in the United States as it

can in Haiti. For that reason, Haiti is not the stopping point for a large shipment of

cocaine, which instead is intended to be sent to a market where it can command a

high price. The United States is such a market, and Haiti is known as a

“transshipment” country for drugs bound for the United States from South

America. Indeed, the quantity of drugs involved in this conspiracy suggested that

the export was heading to a high-demand destination like the United States.


                                           9
             Case: 16-10348     Date Filed: 06/20/2017   Page: 10 of 13


Although the expert could not state dispositively that drugs are never sent to

Europe from Haiti, he testified that such shipments were rare. Furthermore, cash

payments in furtherance of the conspiracy were made in American dollars, not in

the local Haitian currency nor in Euros, which further suggests that the drugs were

being purchased in the United States.

      In short, we conclude that the Government produced sufficient evidence to

prove that during the seven year period of time from 2005–2012 specified in the

indictment, Defendant conspired to import cocaine into the United States.

      B. Admissibility of Agent Harrison’s Expert Testimony

      Defendant also challenges the district court’s admission of Agent Harrison’s

expert testimony about the significance of the markings on cocaine packaging and

the similarity of markings found in Illinois and Haiti. Specifically, some packages

seized in Haiti contained a marking showing a Yahoo! logo and a smiling face.

Similarly, a package containing cocaine and showing the same marking had been

found in Illinois during the same 2012 time period. The agent testified that cocaine

packaging that is marked typically reflects a “stamp of quality control” that

signifies the product’s origin or informs the sellers down the distribution chain of

the identity of the group to whom the drugs should be attributed.

      We review a district court’s evidentiary rulings for an abuse of discretion.

United States v. Green, 842 F.3d 1299, 1307 (11th Cir. 2016). The Federal Rules


                                         10
               Case: 16-10348    Date Filed: 06/20/2017    Page: 11 of 13


of Evidence state, as a threshold matter, that all evidence that is relevant to the case

is admissible, unless otherwise provided by law. Fed. R. Evid. 402. Evidence is

relevant if it has any tendency to make a fact of consequence more or less probable

than it would be without the evidence. Fed. R. Evid. 401. The district court may

exclude evidence otherwise admissible if its probative value is substantially

outweighed by the danger of unfair prejudice to the defendant. Fed. R. Evid. 403.

The Supreme Court has instructed that “unfair prejudice” “speaks to the capacity

of some concededly relevant evidence to lure the factfinder into declaring guilt on

a ground different from proof specific to the offense charged.” Old Chief v. United

States, 519 U.S. 172, 180 (1997). While a district court has broad discretion to

admit probative evidence, its discretion to exclude evidence under Rule 403 is

limited. United States v. Terzado-Madruga, 897 F.2d 1099, 1117 (11th Cir. 1990).

Rule 403 is an “extraordinary remedy” that should be invoked “sparingly”;

balancing should be struck in favor of admissibility, “look[ing] at the evidence in a

light most favorable to its admission, maximizing its probative value and

minimizing its undue prejudicial impact.” United States v. Tinoco, 304 F.3d 1088,

1120 (11th Cir. 2002) (quoting United States v. Elkins, 885 F.2d 775, 784 (11th

Cir. 1989)).

      Defendant argues that Agent Harrison’s testimony about the markings was

irrelevant and should not have been admitted under Rule 401. He notes that the


                                          11
             Case: 16-10348     Date Filed: 06/20/2017    Page: 12 of 13


mere discovery of a Yahoo!-labeled package of cocaine in Illinois, without more,

does not necessarily mean that the cocaine originated from Defendant’s smuggling

organization nor, even if it did, that Defendant’s group had not necessarily sent

drugs marked with the same labeling to Europe or a place other than the United

States. Accordingly, Defendant argues, Agent Harrison’s testimony was not

relevant to show that the seized shipment was bound for the United States, or that

Defendant knew that any shipments were bound for the United States.

      It is true that the contested evidence does not definitively establish either of

the above two points and, in fact, the expert witness acknowledged the same on

cross-examination. Yet, that the probative value of the evidence was low does not

mean that it fails the low threshold set out in Rule 401: evidence is relevant if it

has any tendency to make a fact of consequence more or less probable that it would

be without the evidence. That during the same time period in Illinois, cocaine

packaging had been found with the exact same type of marking as the cocaine

packages seized at Defendant’s house is a fact that tends to make it more probable

that the intended site of Defendant’s intended importation might also have been the

United States.

      Even if this evidence was relevant under Rule 401, Defendant argues that its

probative value was substantially outweighed by the danger of unfair prejudice,

which he says made it inadmissible under Rule 403. Defendant argues that the


                                          12
                Case: 16-10348   Date Filed: 06/20/2017   Page: 13 of 13


testimony asked the jury to draw the unsupported inference that the cocaine seized

in Illinois and Haiti came from a common producer or distributor that shipped

exclusively to the United States. Yet, Agent Harrison’s testimony did not demand

this inference, as the agent testified that he did not know whether the

Yahoo!/smiling face logo was connected to any particular producer or distributor,

nor could he say definitively whether that logo had ever been found in Europe.

Likewise, Agent Harrison never attempted to opine as to Defendant’s personal

knowledge.

      Notably, Defendant does not challenge on appeal the admission of the logo

evidence itself. It was this evidence on which a jury could more likely draw the

inference that Defendant opposes, not the agent’s rather unremarkable observation

that a marking can serve as the brand of the group which has distributed the drugs.

Given that Agent Harrison’s expert testimony was relevant and it did not unfairly

prejudice Defendant, we conclude the district court did not abuse its discretion in

admitting it.

III. CONCLUSION

      The district court did not abuse its discretion in admitting the challenged

evidence and sufficient evidence exists to support Defendant’s conviction.

Accordingly, Defendant’s conviction is AFFIRMED.




                                          13